Name: Commission Regulation (EEC) No 2166/93 of 2 August 1993 regarding that the market in peaches is in a state of serious crisis
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 194/20 Official Journal of the European Communities 3 . 8 . 93 COMMISSION REGULATION (EEC) No 2166/93 of 2 August 1993 regarding that the market in peaches is in a state of serious crisis Whereas the situation has arisen in Spain as from 27 July 1 993 for peaches ; whereas it should consequently be recorded that the market in this product is in a state of serious crisis, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 19 a ( 1 ) thereof, Whereas, under Article 19a ( 1 ) of Regulation (EEC) No 1035/72, if, for a given product on one of the repre ­ sentative markets referred to in Article 17 (2) of that Regulation, the prices communicated to the Commission pursuant to paragraph 1 of that same Article remain below the buying-in-price, plus 5 % of the basic price, for two consecutive market days, the Commission shall without delay record that the market in the product in question is in a state of serious crisis ; Article 1 It is recorded that the market in peaches is in a state of serious crisis . Article 2 This Regulation shall enter into force on 3 August 1 993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5 . 1972, p . 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7 .